COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:     Mary Rust v. Bank of America, N.A.

Appellate case number:   01-15-00373-CV

Trial court case number: C-1-CV-14-010108

Trial court:             County Court at Law No. 1 of Travis County

       Appellant Mary Rust’s motion for reconsideration is denied.

Justice’s signature: /s/ Michael Massengale
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Massengale and Brown


Date: July 21, 2016